DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 25, 2022.  As directed by the amendment: claims 1 and 13 have been amended, claims 2 and 9-12 have been cancelled, and no claims have been added.  Thus, claims 1, 3-8 and 13 are presently pending in this application.  Applicant’s amendment are sufficient to overcome the §112 rejection of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed October 25, 2022, with respect to the rejections of independent claims 1 and 13 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Cindrich et al. (Cindrich) US 2007/0093778 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 5,830,190 in view of Cindrich et al. (Cindrich), US 2007/0093778 A1 in view of Erskine, US 5,501,675.
Regarding claim 1, Howell discloses a catheter system, comprising: a catheter assembly (Fig. 1), comprising: a catheter hub (hub 20, Fig. 2), comprising a distal end (distal end, see annotated Fig. 1 below), a proximal end (proximal end 18, col 3 line 56, Fig. 6), an open passageway (open passageway is the lumen within the hub) extending through the distal end and the proximal end; a catheter (catheter 12, col 3 line 54, Fig. 1) extending distally from the distal end (Fig. 1); and a needle assembly, comprising: a hollow handle (elongate hollow handle 24, col 3 line 58, Fig. 1) coupled to a grip portion (grip portion, see annotated Fig. 1 below), the hollow handle and grip portion comprising an elongate cavity (cavity 25, col 3 line 58, Fig. 2); an elongate needle (needle 32, col 3 lines 60-61, Fig. 2) mounted on a needle carriage (needle hub 40, col 3 lines 64-65, Fig. 2), wherein the needle carriage is slidably disposed within the elongate cavity between a first position (see position of Figs. 5 and 5a) and a second position (Fig. 6); a spring (spring 41, col 4 line 23, col. 4, line 23) coupled to the needle carriage; and a trigger portion (releasable latch 50 and trigger 51, col. 4, line 27, as well as projection 52, col. 5, line 30) comprising a trigger button (trigger 51, col. 4, line 27).  

    PNG
    media_image1.png
    697
    860
    media_image1.png
    Greyscale
 
Howell does not teach the catheter hub comprising a side port and extension tubing in fluid communication with the side port, and a septum retained within the open passageway, wherein the septum comprises a first septum opening, a second septum opening, and a septum lumen within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle; and wherein when the needle carriage is in the second position, the septum lumen comprises an enclosed space between the first septum opening and the second septum opening.
However, Cindrich teaches a catheter assembly 18 (P0048 and shown in Fig. 2) comprising a side port (side port, see annotated Fig. 2 below) and extension tubing (extension tubing, see annotated Fig. 2 below and P0047) in fluid communication with the side port, and a septum (septum 10, P0048 and shown in Figs, 10-11, and also P0009) retained within the open passageway, wherein the septum comprises a first septum opening (slit 62, P0052), a second septum opening (proximal outlet 72, P0052), and a septum lumen (cavity 70, P0052) within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle (Fig. 13 is illustrative); and wherein when the needle carriage is in the second position, the septum lumen comprises an enclosed space (cavity 70 as shown in Fig. 11) between the first septum opening and the second septum opening.

    PNG
    media_image2.png
    891
    1095
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hub of Howell with the hub of Cindrich for the purpose of preventing blood or bodily fluid from the patient from escaping from the catheter to the ambient environment and thus allowing for one handed operation, which is in contrast to Howell wherein both hands are required to remove the needle because blood flow is constrained by manually compressing a vessel as shown in Fig. 6, and to combine the side port and extension tube of Cindrich to provide for injecting and withdrawing fluids once the septum constricts.  
Howell does not explicitly teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position, and the elongate needle retracts proximal to the septum lumen. 
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image3.png
    864
    520
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the device of Howell), to yield predictable results (release of the retraction spring by depressing the trigger portion), MPEP 2143(I.)(A.).  
Regarding claim 3, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 1, wherein the septum is configured to be traversed by the elongate needle when the elongate needle is in the first position (Cindrich, Fig. 13 is illustrative) and configured to form a fluid-tight seal when the elongate needle is slidably removed from the septum as the elongate needle moves to the second position (Cindrich, closing tightly to prevent escape of fluid, P0055).
 Regarding claim 4, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a carriage extension (Howell, distal end portion 42, Fig. 5a) configured to detachably couple (Howell, col. 4, lines 10-14) with a proximal fitting of the catheter hub (Howell, catheter hub 20, Fig. 5a) when the elongate needle is in the first position (Howell, see Figs. 5 and 5a).
 Regarding claim 5, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 1, wherein the needle carriage (Howell, needle hub 40, Fig. 2) comprises a needle carriage cavity (Howell, flash back chamber 44, Fig. 2a) in fluid communication with (Howell, col. 3, lines 65-67) an open bore (Howell, passageway 38, Fig. 3) of the elongate needle (Howell, needle 32, Fig. 3).
 Regarding claim 6, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 1, wherein the trigger portion further comprises a trigger tab (Howell, releasable latch 50, col. 4, line 27) extending from the trigger button, wherein the needle carriage comprises a neck (Howell, see annotated Fig. 5a below) configured to engage the trigger tab to maintain the elongate needle in the first position.

    PNG
    media_image4.png
    360
    797
    media_image4.png
    Greyscale

 Regarding claim 7, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 6, wherein depressing the trigger button slides the trigger tab to disengage the neck to retract the elongate needle to the second position (Howell, col. 5, lines 39-43).  
 Regarding claim 8, Howell in view of Cindrich in view of Erskine teaches the catheter system of claim 1, wherein a sharp distal point of the elongate needle is shielded by the grip portion when the elongate needle is in the second position (Howell, Fig. 6).  
Regarding claim 13, Howell discloses a method of catheterization, comprising: providing a catheter system (Fig. 1), the catheter system comprising (claim limitations mapped as above for claim 1, unless noted otherwise below): a catheter assembly, comprising: a catheter hub, comprising a distal end, a proximal end, an open passageway extending through the distal end and the proximal end; a catheter extending distally from the distal end; and a needle assembly, comprising: a hollow handle coupled to a grip portion, the hollow handle and grip portion comprising an elongate cavity; an elongate needle mounted on a needle carriage, wherein the needle carriage is slidably disposed within the elongate cavity between a first position and a second position; a spring coupled to the needle carriage; and a trigger portion comprising a trigger button, wherein in response to depressing the trigger button, the spring retracts the needle carriage from the first position to the second position; and depressing the trigger button to activate the spring to retract the elongate needle from the first position to the second position (col 6 lines 5-7).
Howell does not teach the trigger portion comprising a keyhole opening, wherein the keyhole opening comprises a narrow portion and an enlarged portion compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the trigger portion moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position.
However, Erskine teaches a safety catheter assembly wherein the trigger portion (activation latch 34, col. 2, lines 45-46, and shown in Figs. 4-7) comprises a keyhole opening (keyhole shaped opening 36, col. 2, line 50), wherein the keyhole opening comprises a narrow portion (narrow portion, see annotated Fig. 5 below) and an enlarged portion (enlarged portion, see annotated Fig. 5 below) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position, wherein in response to depressing the trigger button, the trigger portion moves from the narrow portion to the enlarged portion and the spring retracts the needle carriage from the first position to the second position (col. 2, line 55 to col. 3, line 20).

    PNG
    media_image3.png
    864
    520
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Howell with the trigger portion of Erskine by combining prior art elements (trigger portion of Erskine and device of Howell), according to known methods (combine the trigger portion of Erskine into the device of Howell), to yield predictable results (release of the retraction spring by depressing the trigger portion), MPEP 2143(I.)(A.).  
Howell does not teach the catheter hub comprising a side port; extension tubing in fluid communication with the side port, and a septum retained within the open passageway, wherein the septum comprises a septum lumen within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle; and wherein when the needle carriage is in the second position, the septum comprises an enclosed space between the first septum opening and he second septum opening; and wherein the method comprises infusing a fluid through the side port after depressing the trigger button to activate the spring to retract the elongate needle.
However, Cindrich teaches a catheter assembly 18 (P0048 and shown in Fig. 2) comprising a side port (side port, see annotated Fig. 2 below); extension tubing (extension tubing, see annotated Fig. 2 below, and P0047) in fluid communication with the side port, and a septum (septum 10, P0048 and shown in Figs. 10-11, and also P0009) retained within the open passageway, wherein the septum comprises a septum lumen (cavity 70, P0052) within the septum between the first septum opening (slit 62, P0052) and the second septum opening (proximal outlet 72, P0052) and spaced apart from the elongate needle (Fig. 13 is illustrative); and wherein when the needle carriage is in the second position, the septum comprises an enclosed space (cavity 70 as shown in Fig. 11) between the first septum opening and he second septum opening; and wherein the method comprises infusing a fluid through the side port after depressing the trigger button to activate the spring to retract the elongate needle (once in place, catheters may be used to infuse fluids into a patient, P0001).

    PNG
    media_image2.png
    891
    1095
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hub of Howell with the hub of Cindrich for the purpose of preventing blood or bodily fluid from the patient from escaping from the catheter to the ambient environment and thus allowing for one handed operation, which is in contrast to Howell wherein both hands are required to remove the needle because blood flow is constrained by manually compressing a vessel as shown in Fig. 6, and to combine the side port and extension tube of Cindrich to provide for injecting and withdrawing fluids once the septum constricts.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,603,446 (‘446) claim 2 in view of Cindrich.  
Regarding claim 1, claim 2 of the patent discloses a catheter system, comprising: a catheter assembly (claim 1, col 10 line 3), comprising: a catheter hub (claim 1, col 10 line 4), comprising a distal end (claim 1, col 10 line 4), a proximal end (claim 1, col 10 line 4), an open passageway (claim 1, col 10 line 5) extending through the distal end and the proximal end, and a side port (claim 1, col 10 line 6); extension tubing (claim 1, col 10 line 7) in fluid communication with the side port; a catheter (claim 1, col 10 line 9) extending distally from the distal end; and a septum (claim 1, col 10 line 10) retained within the open passageway; and a needle assembly (claim 1, col 10 line 11), comprising: a hollow handle (claim 1, col 10 line 12) coupled to a grip portion (claim 1, col 10 line 13), the hollow handle and grip portion comprising an elongate cavity (claim 1, col 10, lines 14-16); an elongate needle (claim 1, col 10 line 18) mounted on a needle carriage (claim 1, col 10 lines 19-20), wherein the needle carriage is slidably disposed within the elongate cavity between a first position and a second position (claim 1, col 10 lines 14-16), wherein the septum comprises a first septum opening (claim 2, col 10 line 38), a second septum opening (claim 2, col 10 line 39), and a septum lumen (claim 1, col 10 line) within the septum between the first septum opening and the second septum opening; a spring (claim 1, col 10 line 17) coupled to the needle carriage; and a trigger portion (claim 1, col 10 line 26) comprising a trigger button (claim 1, col 10 line 26) and a keyhole opening (claim 1, col 10 line 27), wherein the keyhole opening comprises a narrow portion (claim 1, col 10 line 28) and an enlarged portion (claim 1, col 10 line 28) compared to the narrow portion, wherein the narrow portion engages the needle carriage to maintain the elongate needle in the first position (claim 1, col 10 lines 29-31), wherein in response to depressing the trigger button, the needle carriage moves from the narrow portion to the enlarged portion (claim 1, col 10 lines 31-35), the spring retracts the needle carriage from the first position to the second position (claim 1, col 10 lines 35-36), and the elongate needle retracts proximal to the septum lumen (claim 1, col 10 lines 22-25).
Patent ‘446 claim 2 does not explicitly claim the septum lumen is spaced apart from the elongate needle; and when the needle carriage is in the second position, the septum lumen comprises an enclosed space between the first septum opening and the second septum opening.
However, Cindrich teaches a catheter assembly 18 (P0048 and shown in Fig. 2) wherein the septum lumen is spaced apart from the elongate needle (Fig. 13 is illustrative); and when the needle carriage is in the second position, the septum lumen comprises an enclosed space (cavity 70, P0052 as shown in Fig. 11) between the first septum opening and the second septum opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to space the needle from the septum lumen as taught by Cindrich for the purpose of reducing friction on the needle during retraction, Cindrich P0006 and P0009.
Regarding claim 3, Patent ‘446 claim 2 in view of Cindrich teaches claim 3 of the application (claim limitations are interpreted functionally).
Regarding claim 8, Patent ‘446 claim 2 in view of Cindrich teaches claim 8 of the application (Patent ‘446, col 10 lines 22-25).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. ‘446 claim 3 in view of Cindrich.  
Regarding claim 4, Patent ‘446 claim 3 in view of Cindrich teaches claim 4 of the application, except for wherein the septum comprises a first septum opening, a second septum opening, and a septum lumen within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle.
Cindrich further teaches wherein the septum comprises a first septum opening (Cindrich, slit 62, P0052), a second septum opening (Cindrich, proximal outlet 72, P0052), and a septum lumen (Cindrich, cavity 70, P0052) within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle (Cindrich, Fig. 13 is illustrative).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the septum of the ‘446 Patent claim 3 in view of Cindrich as further taught by Cindrich for the purpose reducing the friction on the needle and providing for a secondary seal, P0009.  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. ‘446 claim 4 in view of Cindrich.  
Regarding claim 5, Patent ‘446 claim 4 in view of Cindrich teaches claim 5 of the application, except for wherein the septum comprises a first septum opening, a second septum opening, and a septum lumen within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle.
Cindrich further teaches wherein the septum comprises a first septum opening (Cindrich, slit 62, P0052), a second septum opening (Cindrich, proximal outlet 72, P0052), and a septum lumen (Cindrich, cavity 70, P0052) within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle (Cindrich, Fig. 13 is illustrative).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the septum of the ‘446 Patent claim 4 in view of Cindrich as further taught by Cindrich for the purpose reducing the friction on the needle and providing for a secondary seal, P0009.  
Claim 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. ‘446 claim 5 in view of Cindrich.  
Regarding claim 6-7, Patent ‘446 claim 5 in view of Cindrich teaches claims 6 and 7 of the application, except for wherein the septum comprises a first septum opening, a second septum opening, and a septum lumen within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle.
Cindrich further teaches wherein the septum comprises a first septum opening (Cindrich, slit 62, P0052), a second septum opening (Cindrich, proximal outlet 72, P0052), and a septum lumen (Cindrich, cavity 70, P0052) within the septum between the first septum opening and the second septum opening and spaced apart from the elongate needle (Cindrich, Fig. 13 is illustrative).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the septum of the ‘446 Patent claim 5 in view of Cindrich as further taught by Cindrich for the purpose reducing the friction on the needle and providing for a secondary seal, P0009.  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,603,446 (‘446) in view of Cindrich in view of Howell.  
The claims of patent ‘446 in view Cindrich teaches the catheter system, as described above.  
Patent ‘446 does not claim the method steps of depressing the trigger button to activate the spring to retract the elongate needle from the first position to the second position; and after depressing the trigger button to activate the spring to retract the elongate needle, infusing a fluid through the side port.
However, Howell teaches a needle catheter placement device wherein the method of use includes depressing the trigger button to activate the spring to retract the elongate needle from the first position to the second position; and after depressing the trigger button to activate the spring to retract the elongate needle, infusing a fluid (col 6 lines 3-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter system of the ‘446 patent in view of Cindrich with the steps taught by Howell to infuse a fluid through the side port of the ‘446 patent for the purpose of treating a patient with an IV fluid, as taught by Howell, col 5 line 44 to col 6 line 10. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783